Citation Nr: 1009716	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder, from April 4, 2001 
through October 1, 2008.

2.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder, from October 2, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to 
November 1971.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).

In a March 2009 statement, the Veteran indicated that he was 
satisfied with the assigned evaluation for his service-
connected posttraumatic stress disorder and wished to 
withdraw the issue on appeal.  However, in a January 2010 
informal hearing presentation submitted by his 
representative, he indicated otherwise.  Accordingly, the 
Board will proceed with the adjudication of the case.


FINDINGS OF FACT

1.  From April 4, 2001, through October 1, 2008, the 
Veteran's posttraumatic stress disorder (PTSD) has been 
manifested by intrusive thoughts, difficulty sleeping, 
anxiety, depression, distractibility, hypervigilance, feeling 
of being unsafe, difficulty trusting people, avoidance of 
trauma-related stimuli, two or three panic attacks per month, 
distress when relaying memories of active duty service, 
paranoia, and social and emotional alienation.  Objectively, 
the Veteran has generally been appropriately dressed, fully 
oriented with good eye contact and attention, and with a 
polite and cooperative attitude.  He has exhibited a good to 
slightly depressed mood, logical thoughts, normal to 
tangential speech, unremarkable thought process, and an 
impaired judgment and insight.  The evidence does not show 
this condition to be manifested by symptoms such as suicidal 
or homicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; or neglect of personal appearance and 
hygiene.

2.  Since October 2, 2008, the Veteran's PTSD has been 
manifested by continued problems sleeping, regular panic 
attacks, depression, difficulty trusting people, avoidance of 
crowds, a preference to be by himself, and social and 
emotional isolation and alienation.  The Veteran exhibited 
depressed mood, subdued and flat affect, logical thoughts, 
generally distinct but circumstantial speech, effective 
memory, and passive and transient suicidal ideations.  The 
evidence also demonstrates that there has been significant 
impairment in social and occupational functioning, with 
deficiencies in most areas, such as work, family relations, 
judgement, or mood.


CONCLUSIONS OF LAW

1.  From April 4, 2001 through October 1, 2008, the criteria 
for an initial evaluation of 50 percent, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  From October 2, 2008, the criteria for an evaluation of 
70 percent, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Veteran's claim concerning the proper disability rating 
to be assigned to his service-connected PTSD arises from his 
disagreement with the initial disability evaluation assigned 
to this condition following the grant of service connection.  
Specifically, the Veteran appealed the RO's May 2002 rating 
decision which granted service connection at 30 percent for 
PTSD, effective from April 4, 2001.  Once service connection 
is granted the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice as to this claim is needed under 
VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service department records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has also obtained multiple VA 
examinations to determine the severity of the Veteran's PTSD.  
38 C.F.R § 3.159(c)(4).  Specifically, the most recent VA 
examination was conducted in October 2008 by a psychiatrist 
that had reviewed the Veteran's claims file, examined the 
Veteran, and included rationale for the conclusion reached 
therein.  The Board therefore concludes that this examination 
is adequate for evaluation purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

As noted above, the Veteran is seeking an increased initial 
evaluation for his service-connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2009).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).  


In May 2002, the RO issued a rating decision which granted 
service connection at a 30 percent evaluation for PTSD, 
effective from April 4, 2001.  The Veteran subsequently 
appealed this decision seeking a higher initial disability 
rating.

In November 2008, the RO issued a rating decision which 
granted an increased evaluation of 50 percent for the 
Veteran's service-connected PTSD, effective October 2, 2008.  
The Veteran continues to seek an increased rating in this 
matter.  See Fenderson, 12 Vet. App. at 126 (staged ratings 
may be assigned for separate periods of time based on facts 
found); AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Schedule establishes a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks, 
weekly or less often; chronic sleep impairment; or mild 
memory loss, such as forgetting names, directions, and recent 
events.  Id.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
e.g., retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms, e.g., flat affect, circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational or school functioning, e.g., having few friends 
or having conflicts with peers or co-workers.  A GAF score of 
41 to 50 is assigned where there are serious symptoms, e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, e.g., no friends, unable 
to keep a job.  DSM-IV at 46-47.  A GAF of 31-40 is defined 
as exhibiting some impairment in reality testing or 
communication, e.g. speech is at times illogical, obscure, or 
irrelevant, or any major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood, 
e.g. a depressed man that avoids friends, neglects family, 
and is unable to work; a child that frequently beats up 
younger children, is defiant at home, and is failing at 
school.  Id.

I. Initial Evaluation from April 4, 2001 through October 1, 
2008

In April 2002, a VA examination for PTSD was conducted.  At 
the examination, the Veteran reported drug and alcohol use.  
He stated that after he returned from Vietnam he and his wife 
grew apart and eventually divorced, which he stated occurred 
because of his "cold emotions".  He also stated that he had 
been unable to hold on to a job for longer than two years, 
which he attributed to his not wanting to be told what to do.  
He stated that loud noise bothered him to the extent that he 
once quit a job over a loud radio being persistently played 
at work.  Sounds of fireworks, gunshots, and helicopters also 
bothered him.  He reported being hyperalert, distractible, 
and having difficulty with concentration.  He had intrusive 
thoughts about Vietnam, and tried to avoid thinking about 
Vietnam by avoiding news or movies about war.  He reported 
having about two nightmares per year and feeling very 
uncomfortable with having his back to the door or being 
exposed in this way.  He also reported difficulties with 
intimacy and trusting people, which interfered with 
relationships with others.  He had problems with being 
perceived as being too rude because he was too direct with 
people.  He would look for the high that came from facing 
hazardous situations.  He denied suicidal ideation.  As to 
his military history, he reported serving as a dog handler 
and going out in the field on a combat patrol.  The examiner 
noted that the Veteran clearly became tenser and stressed 
when relating his military history.  After discharge, he had 
a significant problem with substance abuse and a history of 
being charged and incarcerated for various crimes.  He 
reported being treated for hepatitis C and found himself more 
depressed with this treatment.  He was taking an 
antidepressant, which he stated was helpful but did not 
completely resolve the depression.  He admitted to a history 
of assaultiveness.  He also reported that he had one prior 
suicide attempt, at which time he was using drugs and saw no 
future for himself.  

The mental status examination revealed the Veteran to be 
alert, cooperative, thoughtful, and polite.  His memory was 
intact by observation, but not formally tested.  His eye 
contact was good, and his speech was normal.  He denied any 
current suicidal or homicidal ideation.  There was no 
evidence of obsessive or ritualistic behavior, although he 
reported paranoid ideation in the past, associated with his 
drug use.  He also reported having two or three panic attacks 
per month, during which he would experience suddenly becoming 
nervous and sweaty, with his mind and his heart racing.  He 
would become short of breath and lose his concentration.  He 
was able to distinguish these symptoms from his PTSD 
symptoms, and noted that they seemed to have improved 
somewhat with medication.  His mood was slightly depressed or 
serious, and his affect was congruent with his mood.  His 
insight and judgement were good.  The diagnosis was chronic, 
mild to verging on moderate, PTSD, and a GAF score of 61 was 
noted.  In discussing his GAF score, the VA examiner rated 
the panic attacks separately at 58, depression related to the 
hepatitis C at 55, and substance dependence at 65, while 
noting that historically the Veteran had more impairment in 
the past.

A May 2002 progress note noted that the Veteran had been 
treated in a substance abuse treatment program.  He reported 
being on medication, which helped him with his mood, but 
rendered him "scatter-brained and accident-prone".  On 
mental status examination, he was adequately groomed, 
interactive with eye contact, speech was normal, and thoughts 
were logical and goal-directed.  Affect was serious with 
occasional smile, and mood was neutral.  He denied suicidal 
or homicidal ideation.

An August 2002 VA treatment report noted that the Veteran was 
referred by his hepatitis C coordinator for treatment of 
depressive symptoms with anxiety, secondary to antiviral 
treatment for chronic hepatitis C.  He reported that he was 
unable to sleep without medication and his mood was variable 
depending on his stress level.  His affect was broad, 
appropriate to topic, and his mood was euthymic.  The report 
noted assessments of mood disorder related to hepatitis C, 
PTSD, and substance abuse in remission, and listed a GAF 
score of 50.

A January 2004 VA treatment record noted the Veteran's long 
history of drug abuse.  The Veteran exhibited symptoms of 
paranoid and delusions with the Nazis and the Aryans.  The 
report noted that the Veteran was able to give appropriate 
answers when asked about his mental status.  His mood was 
anxious, his interest was good.  He denied having guilt or 
worthlessness, any suicidal or homicidal ideation, or any 
auditory or visual hallucinations.  He reported not being 
able to sleep well and not being able to read others' 
thoughts.  He denied mood swings, any nightmares or 
flashbacks at that time, but reported having discrete 
episodes of 3 to 4 hours of being unable to sit still.  The 
Veteran reported that he had never been able to hold a steady 
job and claimed a long history of substance abuse, being 
arrested, and charged with various crimes.  On mental status 
examination, the Veteran was polite and cooperative.  His 
mood was anxious, and his affect was congruent.  His speech 
was normal, and his thought process was tangential.  He had 
paranoia and delusions regarding issues about the Nazis and 
the Aryans.  He was alert and oriented, concentration and 
attention were good, but his judgment and insight were 
impaired.  The report concluded with a diagnosis of 
substance-induced psychotic disorder, with a history of PTSD, 
and listed a GAF score of 40.

In January 2007, F.A., a social worker who is also the sister 
of the Veteran, submitted a statement in support of the 
Veteran's claim.  She stated that she talked to the Veteran 
at least twice a month, if not more.  She reported that the 
Veteran had depression, anxiousness, panic attacks, 
suspiciousness, and memory loss.  She also reported that he 
had impaired judgment, and used drugs as a way to manage his 
anxiety and panic attacks.  F.A. indicated that the Veteran 
attended a vocational school for about a month before his 
last bout with drugs, at which time he was unable to remember 
what he learned, unable to focus, and therefore unable to do 
the work.  He had been unable to hold down a job for more 
than a few months.

The Board concludes that a 50 percent disability rating is 
warranted for the period of April 4, 2001 through October 1, 
2008.  GAF scores of 61 and 50 have been reported during this 
period of time, based on the Veteran's service-connected 
PTSD.  These scores represent mild to moderate symptoms.  
DSM-IV at 46-47.  While a GAF score of 40 was given by a VA 
examiner in 2004, this GAF score was provided for the 
diagnosis of substance-induced psychotic disorder, with a 
history of PTSD.  Accordingly, it was not based on symptoms 
due to PTSD.  Although GAF scores are important in evaluating 
mental disorders, all the pertinent evidence of record must 
be considered and a decision based on the totality of the 
evidence in accordance with all applicable legal criteria 
must be made.  See Carpenter, 8 Vet. App. at 242.  

The Veteran has reported symptoms of intrusive thoughts, 
difficulty sleeping, anxiety, depression, distractibility, 
hypervigilance, feeling of being unsafe, difficulty trusting 
people, avoidance of trauma-related stimuli, two or three 
panic attacks per month, distress when relaying memories of 
active duty service, paranoia, and social and emotional 
alienation.  The medical evidence further showed that the 
Veteran has generally been appropriately dressed, fully 
oriented with good eye contact and attention, and with a 
polite and cooperative attitude.  The Veteran also had a good 
to slightly depressed mood, logical thoughts, normal to 
tangential speech, unremarkable thought process, and an 
impaired judgment and insight.  Accordingly, an initial 
disability rating of 50 percent is warranted for the 
Veteran's service-connected PTSD from April 4, 2001 through 
October 1, 2008.

However, the evidence does not reflect that a disability 
rating in excess of 50 percent for the time period of April 
4, 2001 through October 1, 2008 has been shown.  Although the 
Veteran reported one prior suicide attempt when he was using 
drugs, he consistently denied suicidal or homicidal 
ideations; obsessional rituals which interfere with routine 
activities were not shown; the Veteran's speech had not been 
shown to be intermittently illogical, obscure, or irrelevant; 
and he did not have near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  Impaired impulse control has 
not been shown.  Moreover, evidence of spatial disorientation 
and neglect of personal appearance and hygiene is not of 
record.  Finally, although the Veteran had difficulty in 
establishing and maintaining relationships, the inability to 
do so has not been shown during this period.  Accordingly, an 
evaluation in excess of 50 percent for the time period of 
April 4, 2001 through October 1, 2008, is not warranted.

II. Evaluation from October 2, 2008

In October 2008, a VA examination for PTSD was conducted.  
The VA examiner noted that the Veteran's claims file was 
reviewed.  The report indicated that the Veteran spent time 
in prison in recent years and there had been no psychiatric 
hospitalizations since his last VA psychiatric examination.  
The report indicated that the Veteran had been driving truck 
for a trucking company in the past year, and most of his time 
was spent alone, either in his truck or alone at home on his 
days off.  He was sharing a house with his brother.  On 
mental status examination, the examiner noted that the 
Veteran was generally distinct in his speech, but tended to 
become circumstantial, which made it difficult for the 
examiner to discuss the intended subjects.  His mood was 
depressed, and affect was subdued and sometimes flat.  The 
Veteran expressed a strong dislike of his job as a trucker 
because of the noise.  He complained of becoming very 
anxious, almost in a panic, when stuck on the road.  However, 
the examiner noted that his explanation of the reason why 
other truck drivers tailgate was in a fairly realistic way 
and not delusional.  He also reported his sensitivity to 
being crowded, and the sight and sound of helicopters and 
fireworks.  He had difficulty with being in close 
relationships with people, and he stated that he was 
suspicious of others, to include his brother with whom he 
shared a home.  He stated that he was happiest when he was 
homeless.  He was once married, but found that he was not 
able to relate emotionally to his wife, which led to her 
leaving him.  He indicated that he had plans to see his 
daughter in the near future who he had not seen in the past 
10 years during part of which he was confined.  He had a 
partner about 3 years ago, but that relationship lasted about 
a year, because he had difficulties with closeness, and he 
was more comfortable being single at that time.  He reported 
that his sleep had always been disturbed.  There was no 
evidence of hallucinations or ritualistic or compulsive 
behaviors.  However, there was evidence of suicidal ideation 
with no intent or plan.  The examiner noted that based on his 
ability to drive good distances and his ability to give 
information in an orderly way, his memory was working 
effectively.  The diagnoses were PTSD, substance abuse, and 
personality disorder of schizoid type, with paranoid 
features, and a GAF score of 47 was listed.  In discussing 
his GAF score, the VA examiner indicated that this was based 
on significant impairment in the Veteran's social and 
occupational functioning.  Specifically, the examiner noted 
that the Veteran carried out his job in a state of emotional 
tension, occasionally resorted to illicit drug use to help 
him cope, and had a generally wary and guarded attitude 
toward others.  The examiner also noted that it had been 
difficult of the Veteran to keep steady employment, in spite 
of having worked for the past year, and he also had virtually 
no friends.

The evidence of record supports a 70 percent evaluation for 
the Veteran's PTSD for the period on and after October 2, 
2008.  The only GAF score during this period was 47, which 
contemplates serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  DSM-IV 
at 46-47.  Although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  

The other evidence of record demonstrates that the Veteran 
had difficulty sleeping, regular panic attacks, depression, 
difficulty trusting people, avoidance of crowds, a preference 
to be by himself, and social and emotional isolation and 
alienation, depressed mood, subdued and flat affect, logical 
thoughts, generally distinct but circumstantial speech, 
effective memory, and suicidal ideations with no plan or 
intent.  The evidence also shows that there has been 
significant impairment in social and occupational 
functioning, with deficiencies in most areas, such as work, 
family relations, judgement, or mood.  Although the Veteran 
reported having worked for a trucking company in the past 
year, the October 2008 VA examiner concluded that it had been 
difficulty for the Veteran to keep steady employment.  The 
examiner reported that the Veteran performed his job in a 
state of emotional tension, and occasionally resorted to 
illicit drug use to help him cope.  The record also reflects 
that he was withdrawn from his family and socially isolated.  
The Veteran stated that although he was sharing a house with 
his brother, he preferred being homeless.  The examiner found 
that the Veteran had a generally wary and guarded attitude 
toward others, including his family, and he had virtually no 
friends.

This disability picture more closely approximates a 70 
percent evaluation.  38 C.F.R. § 4.7 (2008) (where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating).  
Accordingly, a 70 percent disability rating is assigned for 
the period on and after October 2, 2008.

An evaluation in excess of 70 percent, however, is not for 
assignment because the medical evidence does not demonstrate 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; the intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to 
time and place; or memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Although significant impairment has 
been shown adapting to stressful circumstances, to include at 
work, as well as the inability to establish and maintain 
effective relationships, total social and occupational 
impairment has not been shown.  Accordingly, the Board finds 
that the objective medical evidence of record does not 
support an evaluation in excess of 70 percent for the period 
on and after October 2, 2008.

III. Other Considerations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.

For the period from April 4, 2001 through October 1, 2008, 
the Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 50 
percent disability rating for PTSD assigned herein 
inadequate.  The Veteran's service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, the 
criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and 
symptomatology.  From April 4, 2001, through October 1, 2008, 
the Veteran's posttraumatic stress disorder (PTSD) has been 
manifested by intrusive thoughts, difficulty sleeping, 
anxiety, depression, distractibility, hypervigilance, feeling 
of being unsafe, difficulty trusting people, avoidance of 
trauma-related stimuli, two or three panic attacks per month, 
distress when relaying memories of active duty service, 
paranoia, and social and emotional alienation.  Objectively, 
the Veteran has generally been appropriately dressed, fully 
oriented with good eye contact and attention, and with a 
polite and cooperative attitude.  He has exhibited a good to 
slightly depressed mood, logical thoughts, normal to 
tangential speech, unremarkable thought process, and an 
impaired judgment and insight.  Ratings in excess of 50 
percent are provided for certain manifestations of 
service-connected PTSD but the medical evidence of record 
reflects that those manifestations are not present in this 
case.  The evidence does not show PTSD to be manifested by 
symptoms such as suicidal or homicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; or neglect 
of personal appearance and hygiene.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the 50 percent 
disability rating assigned herein for his service-connected 
PTSD from April 4, 2001 through October 1, 2008.  

For the period from October 2, 2008, the Board finds that the 
Veteran's disability picture is not so unusual or exceptional 
in nature as to render the 70 percent disability rating for 
PTSD assigned herein inadequate.  As noted above, the 
Veteran's service-connected PTSD is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, the criteria of which is found 
by the Board to specifically contemplate the Veteran's level 
of disability and symptomatology.  From October 2, 2008, the 
Veteran's PTSD has been manifested by continued problems 
sleeping, regular panic attacks, depression, difficulty 
trusting people, avoidance of crowds, a preference to be by 
himself, and social and emotional isolation and alienation.  
The Veteran exhibited depressed mood, subdued and flat 
affect, logical thoughts, generally distinct but 
circumstantial speech, effective memory, and passive and 
transient suicidal ideations.  The evidence also demonstrates 
that there has been significant impairment in social and 
occupational functioning, with deficiencies in most areas, 
such as work, family relations, judgement, or mood.  A rating 
in excess of 70 percent is provided for certain 
manifestations of service-connected PTSD but the medical 
evidence of record reflects that those manifestations are not 
present in this case.  The medical evidence does not 
demonstrate delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; the intermittent inability to perform activities of 
daily living, including maintenance of minimal personal 
hygiene; disorientation to time and place; or memory loss for 
names of close relatives, own occupation, or own name and 
although significant impairment has been shown adapting to 
stressful circumstances, to include at work, as well as the 
inability to establish and maintain effective relationships, 
total social and occupational impairment has not been shown.  
When comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the 70 percent disability rating assigned herein for his 
service-connected PTSD from October 2, 2008.  

Therefore, the currently assigned schedular evaluations are 
adequate and no referral is required.  38 C.F.R § 4.130, 
Diagnostic Code 9411; Thun, 22 Vet. App. at 115.  

Staged ratings have been assigned herein.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  While there may have been 
day-to-day fluctuations in the Veteran's PTSD during the two 
periods of time discussed herein, the evidence shows no other 
distinct periods of time during which the Veteran's PTSD 
varied to such an extent that a rating in excess of or less 
than the ratings assigned herein would be warranted.  Thus, 
additional staged ratings are not in order.  Id. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against ratings in excess of those assigned 
herein, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating of 50 percent, but no more, for 
PTSD, from April 4, 2001 through October 1, 2008, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A disability rating of 70 percent, but no more, for PTSD 
since October 2, 2008, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


